 In the,MatterofAUBURN SPARK PLUG CO., INC.,andINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OrAMERICA,(A.F. OFL.)Case No. R-5384.Decided June 15,1943Fraser Brothers, by Mr. Henry S. Fraser,of Syracuse, N. Y.,for the Company.Mr. Joseph Green,of Auburn, N. Y., and'111r.Henry J. Burke,of Meriden, Conn., for the Union.Mr. Arthur Leff,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Automo-bileWorkers of America, A. F. of L., herein called the Union, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of the Auburn Spark Plug Co., Inc.,Auburn, New York, herein called the Company, the National LaborRelationsBoard provided for an appropriate hearing upon duenotice before Francis V. Cole, Trial Examiner., Said hearing washeld at Auburn, New York, on May 13, 1943. The Company and theUnion appeared, participated, and were' afforded full opportunity "tobe heard, to examine and cross-examinewitnesses, and to iilroduceevidence.^on, the',issues.At- the hearings, counsel for the Companymoved to dismiss the petition on various grounds.For thereasonshereinafter, stated the said motions of the Company are hereby denied.The TrialExaminer'srulingsmade at the hearing are free fromprejudicial error and are hereby affirmed.Following the hearing,the Company filed a brief which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THECOMPANYAuburn Spark Plug Co., Inc., is, a New York corporation and isengaged at Auburn, New York, in the manufacture of spark plugs,Following the hearing,the parties filed a stipulation making certain corrections in therecord.Said correctionsare hereby approvedand orderedincorporatedIn 'the record.50 N.` L.R. B., No. 79.511 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDscrew machine products,and aeronautical parts.During the periodfrom January 1,1942,.toDecember 31, 1942, the Company used atitsAuburn,New York, plant raw materials valued in excess of$250,000, 50 percent of which represented shipments made to suchplant from points outside the State of New York.,During the sameperiod, the Company manufactured at its Auburn,New York, plantfinished products valued in excess of$250,000, ofwhichat least 15percent was shipped to points outside the State'of New York.The, Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.0H. THE ORGANIZATION INVOLVEDInternational Union, United Automobile Workers of America is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III. THEQUESTION CONCERNING REPRESENTATIONThe Company prior to the hearing refused to grant recognition tothe Union as the exclusive bargaining representative of the Company'semployees, upon the ground that it doubted the Union's claim to ma-jority representation in an appropriate unit.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 -(c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulated, subject to the reservations noted below, thatthe appropriate unit should consist of all production and maintenanceemployees exclusive of supervisors, foremen, assistant foremen, sal-aried employees, watchmen, guards, nurses, assistants to the personnelmanager, and the experimental engineer.The parties were in dis-agreement, however, with respect to the specific employee categories2 The Union presented for the Trial Examiner's inspection 180 cards bearing apparentlygenuine original signatures,158 of which were dated between Februaryand April 1943, andthe balance of which were undatedThese cards were checked by the Trial Examineragainst the Company's pay rolls, which the Company submitted in evidence,covering theweeks ending April 4,1943, to May 9, 1943,inclusive.The Trial Examiner reported that141 names on the Union's cards appeared on thepay roll of April 4, 1943,which contained297 names;that there were 141 of said names on the pay roll of April 11, 1943, which con-tained 293 names ; that there were 137 of said names on the pay roll of April 25, 1943,which contained 283 names;that there were 138 of said names on the pay roll of May 2,1943, which contained 282 names;and that there were 138 of said names on-the pay rollof May 9, 1943,which contained 279 names.The Company moved to dismiss the petition because of the refusal of the Trial,Examineito permit an inspection of the authorization cards, and, also, because the card check failedto show a majority.The said motions are hereby deniedSeeMatter of A. M. Siskin and,GarrisonSiskan,doingbusiness asIf.H. Sislc4ncESons andSteel 11 7 orkers OrganizingCommittee(CIO), 41 NL. R B. 187, footnote 3.I' AUBURNSPARK PLUGCo., INC.513discussed below whom the Union would include and the Companywould exclude.Inspectors:The Company's inspector group is headed by a chiefinspector who is directly responsible to the general manager of theCompany and who exercises general supervision over all inspectors,except mechanical inspectors.The Company operates three shifts,.,and the work of the inspectors, other than mechanical inspectors, oneach shift is supervised by a head inspector, the chief inspector actingas head inspector on one of the shifts.Under the head inspector arefloor inspectors, also known as spot inspectors, who examine the per-formance of machines on the floor and make spot or sample checks ofthe products produced by such machines. The floor inspectors are notcharged with any supervisory authority over machine operators, andhave no authority to complain directly to machine operators. with re-spect to faults found in the performance of their work. The Companyalso employs a number of bench inspectors who work under the direc-tion of the head inspector.These inspectors work at a table or bench,checking, measuring, and inspecting, with the use of a gauge, individualparts.The primary purpose of the bench inspection is to discover andreject defective parts.The Company also employs a number of so-called "Navy" inspectors who double check certain parts manufacturedfor use by the United States Navy in order to insure adherence to Navystandards. In addition, the Company employs about four mechanicalinspectors of ceramics who, operating a testing machine for that pur-pose, inspect spark plug connections for defects.Unlike the other in-spectors, the mechanical inspectors work under the supervision of, aproduction foreman. It does not appear that any of the inspectorsare highly trained technical employees whose interests may be consid-ered removed from the interests of production employees.Only thechief inspector and the head inspectors appear to exercise supervisoryfunctions.Under the circumstances, we are of the opinion, and find,that the chief inspector and the head inspectors should be excludedfrom the appropriate unit and that all other inspectors, should beincluded.Factory or "shop" clerks.The employees in this category' areemployed in the factory or shop of the Company.' They preparestock, production, and tool records.They also assemble data relat-ing to the production volume of employees from which employeebonuses under an incentive wage plan are subsequently computed.Their work in that connection does not appear to involve the exer-cise of any judgment or discretion, and they do not handle anyconfidential information.In view of, the fact that the work of thefactory clerks is closely aligned to that of the production employees I,514 ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDand is an'integral part of the production process, we shall includethem in the unit.Weigh clerks,:These clerks weigh and make a record of the quan-tity of work produced by individual production employees,, but donot pass on the quality of the goods. They ,are under the super-vision of foremen in the production department.We cannot agree,with the contention of the Cou-Ipany that weigh clerks are identifiedwith management, simply because individual production records arecomputed in the Company office anid employee bonuses are determinedon the basis of their original records.We are of the opinion thattheir work and interests are closely identified with that of produc-tionemployees and shall, therefore, include them in the unit.,,Receiving and shipping clerics:These employees are under thesupervision of the superintendent of the Company's spark plug.division. - Their work, as their classification implies, is concernedwith the receipt and shipment of goods and materials.Althoughtheir work is principally clerical, we are of the opinion, for the rea-sons statedwith respect to factory clerks, that they should be in-cluded in the unit.`",Rock clerks:Employees in this category, who are also known as"truckers,"weigh incoming stock and arrange for the issuance ofsuch stock to the machine operators.Others arrange for the stor-age and issuance of tools. In view of the fact that their functions,and interests are closely related to that of -production' employees,we shall include them in the unit.We find that all production and maintenance employees, includingall inspectors (other than the chief inspector and the head inspec-tors), factory or "shop" clerks, weigh clerks, receiving and shippingclerks, but excluding all supervisors, foremen, assistant 'foremen, sal-aried employees, watchmen, guards,nurses,assistantsto the person-nel' manager, the experimental engineer, the chief inspector, and allhead -inspectors, constitute a unit appropriate for the purposes ofcollective bargaining within the' meaning of Section `9 (b) of theAct.°V.THE DETERMINATION OF REPRESENTATIVESIWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of the Direction of Elec-tion herein,subject to the limitations and additions set forth in theDirection.3,VAt the hearing,the Union requested that its name appear on the ballot as InternationalUnion, United Automobile Workers of America, A. F of, L., Local 808.The said request ishereby granted.' AUBURNSPARK PLUGCo., INC.515DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by 'Section 9 (c) of the National Labor Rela=tions Act, and pursuant to Article III, Section 9, of National LaborRelations-Board Rules'and Regulations-Series 2, as amended, it ,ishereby-atives for the purposes of collective bargaining with Auburn SparkPlug Co., Inc.,Auburn, New York, an election by secret ballot shallbe conducted as early as possible, but not later. than thirty (30) daysfrom' the date of this Direction, under the direction and supervisionof the Regional Director for the Third Region, acting in- this matteras agent for the National Labor Relations Board, and subject toArticle III,-Section 10, of said Rules and Regulations, among the em-ployees in the unitfound appropriate in Section IV, above, who wereemployed during the pay-roll period, immediately preceding the dateof this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on 'vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor; cause, to. determine whether or not they desire to be representedby International Union, United AutomobileWorkers of America,A. F. of L., Local 808, for the purposes of collective bargaining.